DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
References previously cited are provided in a previous Office Action PTO 892 form.  References not previously cited are found per the attached PTO-892 for this Office Action.
Claim Rejections - 35 USC § 103
Claim(s) 1-13 and 16-21 is/are rejected under 35 U.S.C.103 as being obvious over Watanabe et al., [Watanabe] (US 2014/0034872).
Regarding Claims 1-4, 17-19, and 21:
Watanabe discloses the spinel formula:
Li1+x Mn2-y-zNiyMzO4   --Chemical Formula (1)
wherein x, y, z fall within the range of -0.05 <  x < 0.15, 0.4 <  y < 0.6 and 0 <z < 0.20, respectively; and M being one or two or more (“at least one “ Watanabe [0143]-[0144]) of the elements such as Mg, Al, Si, Ca, Ti, Co, Zn, Y, Zr, Sb, Ba, W and Bi.  Among these elements, Mg, Ti, Co, Y, Zr, and W--which are claimed in instant Claim 1, are preferred out of a list of ten preferred elements (Watanabe [0144]). 
The amount of nickel is to be 40-60 mole percent (y = 0.40-0.60, Watanabe [0143]), which leaves the combined metals represented by M being of z= 0 to 0.2 or 20 mole percent, with a resulting value range for Mn is 2-y-z is 1.2 to1.6 and less than 1.7.
Although Watanabe does not specifically disclose the subscript “a” amounts of the Li subscript being of 0 < a <0.2, Watanabe discloses a lithium subscript “x” falling within the range of -0.5 < x < 0.15--where the x values are all equivalent in satisfying the Watanabe genus Li subscript--which overlaps the “a” lithium subscript claimed range of 0 < a < 0.20.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen any equivalent Watanabe lithium subscript value, including those within the claimed  range of 0 < a < 0.20, with a reasonable expectation of success. 

Although Watanabe does not specifically disclose the amounts of Li, Mg or Ti employed in the genus within in the claimed subscript ranges for Li, Mg or Ti, Watanabe suggests:
Amounts for Ti and Mg because Mg is exemplified as being present the same amount as Ti as exemplified in Example 1-2 (Watanabe Table 3) and thus a z value for Mg and Ti having a same amount within the percent range of z = 0 to 0.2 results in amounts for both Mg and Ti having the same value being in the range of 0-0.1.
Wherefore as to Claim 21, a Ti subscript value of value of 0.1 corresponds to a b value of 0.08 < b .
The formula I genus (Watanabe [0143]-[0144] requires all metal mole amounts to add to 2 and includes a range of lithium being present in the amount of -0.5 to 0.15 (x subscript value of Watanabe [0144]). 
Further, because Li is present in an amount of Li(1+x) where x is the corresponding subscript range that  spans from -0.05 < x < 0.15 ([0143]-[0144]), which overlaps the range of the instant claims of 0< a < 0.20, where an amount of x is further disclosed to provide a mole ratio relationship where  Li/(Ni+Mn+all other metals M) results in a ratio range of 0.49 to 0.53 (Watanabe [0115]); the lithium x amount then necessarily corresponds to x values that preferentially range from -0.02 to a 0.06 to provide a ratio of Li moles (x+1)/2 or 0.49-0.53—for which range includes the value of about 0.51 at the center that corresponds to an x value of 1.02. 
Thus, a species in the Watanabe genus with an x value of 1.02, also has amounts of Mg and Ti that add up to 0.2, or less, Watanabe exemplifies Mg amounts and Ti subscript amounts of 0.03 and 0.1 respectively (or  Mg 0.03 and Ti 0.1 Watanabe Table 1-1). 
The subscript of Ni is exemplified as being of 0.5 (Watanabe Table 1-1 page 18) and thus Mn and thus the net subscript amount of Mn is 2-0.2–(0.0.5) or Mn = 1.3 for a Formula I species with a Lithium ratio value of 0.51 which corresponding to an x value of 1.02 with an M0.2 represented by Mg 0.1 and Ti 0.1. with a corresponding Formula I species of:
Li1.02 Mn1.35 Ni.0.50 Mg0.03 Ti0.1 O4 now referred to as a Watanabe Species A--which applies when subscript  for instant general formula’s M is zero, b is 0.1 and a is 0.02 and z is 0.03. 
Wherefore such Watanabe Species A subscript values correspond to claimed subscript values of x = 0.02, y =  0.50, b = 0.1, z = 0.03 and  = 0 and  = 0 and where 2 - 0.02 - 0.5 - 0.1 - 0.03 = 1.35
For such values, b/a = 0.1/0.02 = 5, while 0.11 <  b + z +  = 0.13 < 0.3 for a claimed  value of 0.  Also, a + y +x + b + z +   = 2.00 for instant Claims 3 and 17 while z/b = 0.03/0.1 = 0.3 for instant Claims 1, 2, 5 and 19.
It would have been obvious to one of ordinary skill in the art at the time of the  invention filing to have employed the suggested subscript values as suggested by Watanabe, that are within the subscript values of the instant invention genus to arrive at the instant invention genus Species A composition.

Regarding Claim 6, Watanabe discloses the limitations set forth above.
Watanabe discloses sulfur content is 109 ppm or less and thus is less than 300 ppm for formulations with no more than 651 total impurity content (Watanabe Table 1-2) which converts to less than 0.05 percent; the Watanabe measured amount is comparable to that claimed of 300 ppm because the amounts are in the same units.   However, Watanabe does not disclose employing an atomic inductively coupled plasma ICP emission spectroscopy measurement to determine the amount.—you can use that how the amount was measured is not part of the claim and given no patentable weight. The reference shows the ppm is less than 300 and convers to 0.05% which is included in the range of claim 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a Watanabe analyzer to determine the amount of S to be less than 0.20 % that is within the S amount claimed determined by an atomic absorption spectrometry measurement. 

Regarding Claim 7, Watanabe discloses the limitations set forth above.
Although Watanabe does not disclose employing an atomic absorption spectroscopy measurement to determine the amount of Na content, Watanabe discloses K content is 109 ppm or less and thus is less than 300 ppm for formulations with no more than 651 total impurity content (Watanabe Table 1-2); the Watanabe measured 109 ppm amount is comparable to that claimed of 300 ppm because the amounts are in the same units.  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a Watanabe analyzer to determine the amount of Na to be less than 300 ppm that is within the Na amount claimed determined by an atomic absorption spectrometry measurement. 
Regarding Claim 8, Watanabe discloses the limitations set forth above.
Although Watanabe does not disclose employing an atomic absorption spectroscopy measurement to determine the amount of K content, because no potassium is added, the formula composition would be expected by one of ordinary skill in the art to comprise no potassium. 
It would have been obvious to one of ordinary skill in the art at the time of the invention found the amount of K to be less than 200 ppm that is within the K amount claimed determined by an atomic absorption spectrometry measurement because no K is added to the Watanabe composition. 

Regarding Claim 9, Watanabe discloses the limitations set forth above.
Although Watanabe does not disclose employing an inductively coupled plasma ICP emission spectroscopy measurement to determine the amount of Ca content, because no calcium is added, the formula composition would be expected by one of ordinary skill in the art to comprise no calcium—which is less than 160 ppm.
It would have been obvious to one of ordinary skill in the art at the time of the invention found the amount of Ca content to be less than 160 ppm found by an inductively coupled plasma ICP emission spectroscopy measurement because no Ca is added to the Watanabe composition. 

Regarding Claim 10, Watanabe discloses the limitations set forth above. Watanabe discloses the Surface area for all materials is 0.1 m2/g or more and 2.0 m2/g or less (Table 1-2).
Regarding Claim 11, Watanabe discloses the limitations set forth above. Watanabe discloses the d50 particle size for all materials is between 4 and 25 mm (Table 1-2).
Regarding Claim 12, Watanabe discloses the limitations set forth above. Watanabe discloses the tap density for all materials is greater than 0.9 g/cm3 (g/mL) (Table 1-2).
Regarding Claim 13, Watanabe discloses the limitations set forth above.
Although Watanabe discloses calcining formulations between 900 and 1000ºC (Watanabe [0108]), Watanabe does not disclose a lattice strain is less than 0.12 %.
On the other hand, the instant claimed formulas for Claim 1 and Claim 2 are indicated to be calcined at a high temperature of 770ºC or more which encompasses the calcining temperature.  Because the material is treated at the same temperature, the lattice strain of Watanabe material would be expected to be 0.12% or less also. 
It would have been obvious to one of ordinary skill in the art at the time of the invention found the lattice strain of the Watanabe formulation to be less than 0.12% as the Watanabe formulation is calcined between 900-100ºC.
Regarding Claims 16 and 19-20, Watanabe discloses the limitations set forth above.
The Watanabe spinel material is disclosed as being made into a positive electrode material for a lithium secondary battery (Title and [0069]).

Claim(s) 14 and 15 are rejected under 35 U.S.C.103 as being obvious over Watanabe et al. [Watanabe] (US 2014/0034872) as evidenced by Duan et al. [Duan] (Ceramics International vol 47 2021 pp 32025-32032).
Regarding Claim 14, Watanabe discloses the limitations set forth above.  Although Watanabe discloses a composition genus material with purified spinel composites is subject to a Rigaku Smart Lab X-ray diffraction analyzer (Watanabe Formula I [0143]-[0144], [0206], [0270], [0301]), and although such Watanabe purified spinel composite provides a  peak present in the range of 14-16.5 at 2Θ (Figure 4-1 [0081], [0282]-[0284]), Watanabe does not specifically disclose an X-ray diffractometer powder pattern measured using CuK1 rays, with a peak present in the range of 14-16.5 at 2Θ for a Species A material of Claims 1-2.
However, it is known in the art that a Rigaku Smart Lab X-ray diffraction analyzer operates with CuK1 radiation as evidenced by Duan (p 32026 section 2.3).  Further, Watanabe does disclose an X-ray diffractometer powder pattern (comprised of particles [0301]) for a purified spinel having a peak present in the range of 14-16.5 at 2Θ, (Figure 4-1 [0094]-[0095], [0113], [0283]-[0284]).
As such, because the Formula I material produced by Watanabe provides for an X-ray diffractometer that operates on CuK1 radiation and produces an X-ray diffractometer powder pattern for Formula 1 genus material, in Watanabe’s Figure 4-1, having a peak present in the range of 14-16.5 at 2Θ, it would be expected by one of ordinary skill in the art that the Species A material, also being in the Watanabe genus, would also  be expected to produce a CuK1 radiation X-ray diffractometer powder pattern with a peak present in the range of 14-16.5 at 2Θ as suggested by Watanabe.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a CuK1 radiation to produce an X-ray diffractometer powder pattern for the claimed formula genus material to provide a peak in the range of 14-16.5 at 2Θ as suggested by Watanabe. 

Further Regarding Claim 15: 
Examiner Note:  The prior art of Watanabe comprises x-ray diffraction pattern peaks compared according to an intensity scale (see Figures 1-1 and 1-2, 4-1 and 4-2 left vertical axis; see also [0126]).  As such, the x-ray diffraction patterns of Watanabe are considered to have a scale because the intensity scale provides a measure of relative height for comparing peak heights and thus implicitly provides a measurement scale for making peak height intensity comparisons. 
Because Watanabe’s Figure 4-1 shows peak heights above the lowest background level occurring for the x-ray diffraction trace or line of the Watanabe Figure 4.1 (Figure 4-1 and [0081], [0200]), the  intensity of the peak that is the highest in the peaks present in a range of 14.0 to 16.5° at 2Θ with respect to a peak intensity of the peak that is the highest in the peaks present in a range of 18 to 19° at 2Θ, is more than the 0.05%--a value that is approximated by a ratio of the height 4.0 to 16.5° at 2Θ to the 100 percent height of 18 to 19° at 2Θ peak height--of the of an implicit 18 to 19° at 2Θ 100% peak height scale as would be expected by one of ordinary skill in the art.
Such being because the location of 14.0 to 16.5°peaks at 2Θ have a height above a background (BG) line which is in accord with the method of instant Specification that is based upon relative peak heights above a background (see instant Specification [0098] and see AREA A below).
AREA A Relative height of 14.0 to 16.5° at 2Θ with respect to 100% height of 
		     Peak of 18 to 19° at 2Θ.


    PNG
    media_image1.png
    304
    553
    media_image1.png
    Greyscale



Claim(s) 1-13, and 16-21 is/are rejected under 35 U.S.C.103 as being obvious over Watanabe et al. [Watanabe] (US 2014/0034872) in view of Noguchi et al. [Noguchi] (US 20140/367610).
Regarding Claims 1-2, 5 and 21:
Watanabe discloses the spinel formula: 
Li1+x Mn2-y-zNi.yMzO4   --Chemical Formula (1)
wherein subscripts x, y, z fall within the ranges of -0.05 <  x < 0.15, 0.4 <  y < 0.6 and 0 <z < 0.20, respectively; and M one or two or more (“at least one “ Watanabe [0143]-[0144])) of the elements such as Mg, Al, Si, Ca, Ti, Co, Zn, Y, Zr, Sb, Ba, W and Bi.  Among these elements, Mg, Ti, Co, Y, Zr, and W--which are claimed in instant Claim 1, are preferred out of a list of ten preferred elements (Watanabe [0144]). 
The amount of nickel is to be 40-60 mole percent (y = 0.40-0.60) (Watanabe [0143]), which leaves the combined metals represented by M being of z= 0 to 0.2 or 20 mole percent, with a resulting value range for Mn is 2-y-z is 1.2 to1.6 and less than 1.7.
However, although Mg and Ti are exemplified to be used together in compositions in Table 1-1 (Watanabe [0112]-[0113] and [0240]) Watanabe does not specifically disclose a genus species with individual subscript values of Mg or Ti wherefore the subscript ratio of Mg/Ti is within the range of 0 to 1 or 0 < z/b < 1.
On the other hand, Noguchi discloses a composition comprised of Li Ni 0.5 Mn 1.38  Ti 0.1 Mg 0.02 O4  which provides for a discharge per mass of active material of 618 Wh/kg (Noguchi [0082], Table 5).  The Mg subscript / Ti subscript ratio, or z/b ratio, is implicitly 0.02/0.1 or 0.20.  
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Noguchi-taught Mg and Ti subscripts of 0.02 and 0.1, which provides a z/b ratio of   0 < z/b < 1, in order provide a discharge energy per mass of active material of 618 Wh/kg for a Watanabe spinel genus species.
Wherefore further as to Claim 21, a Ti subscript value of value of 0.1 corresponds to a b value of 0.08 < b .

Further as to Claim 1-5 and 17-19:
Regarding the subscript value of lithium, Watanabe disclose Li is present in an amount of Li(1+x) where x is the corresponding subscript range that  spans from -0.05 < x < 0.15 (Watanabe [0143]-[0144]), where an amount of x is further disclosed to provide a mole ratio relationship where  Li/(Ni+Mn+all other metals M) that results in a ratio range of 0.49 to 0.53 (Watanabe [0115]); the lithium x amount thus necessarily corresponds to x values that preferentially range from -0.02 to a 0.06 to provide a ratio of about Li moles (x+1)/2 or about 0.49-0.53—for which range includes the value of about 0.51 at the center corresponds to an x value of about 0.02 for a lithium subscript value of 1.02.
Such a Watanabe lithium subscript value of 0.02 is also taught for spinel compositions by Noguchi (Noguchi Table 1 Example 3 and [0001]). 
Although Watanabe does not disclose whether compositions with additional lithium subscript “a” values greater than zero or less than 0.20—or whether 0 < a < 0.20, and although Watanabe does not further disclose a composition having all the metal subscripts add up to 2.0 (a+y+x+b+z+= 2.0), Noguchi suggests that all of the Noguchi compositions have composition subscripts add up to 2.0 wherefore any change in metal amounts are adjusted by varying the amount of Mn, as suggested in Noguchi’s Tables 1-2 and 5, in order for the metal subscripts add up to 2.0.
As such, a composition of Li  Ni 0.5 Mn 1.38  Ti 0.1 Mg 0.02 O4  with an additional  amount of 0.02 in the lithium subscript would be expected to be provided by are reduction in Mn to 1.36 to accommodate a 0.02 increase in lithium as suggested by Noguchi (Tables 1-2 and 5) to provide a composition with a lithium subscript of 1+0.02 or Li1.02 resulting in the formula Li1.02  Ni 0.5 Mn 1.36  Ti 0.1 Mg 0.02 O4.; where (a+y+x+b+z+= 2.0 for an  value of  = 0. 
The  Li1.02  Ni 0.5 Mn 1.36  Ti 0.1 Mg 0.02 O4  formula resulting claimed values are summarized below: 
b/a = 0.1/0.02 = 5, while z/b = 0.03/0.1 = 0.3 for instant Claims 1, 2, 5 and 19 while 0.11 <  b + z +  = 0.13 < 0.3 for a claimed  value of 0 as applied to Claims 1-2, 4 and 18.  Also, a + y +x + b + z +   = 2.00 for instant Claims 3 and 17.
It would have been obvious to one of ordinary skill in the art to provide a composition that accommodates a Watanabe center point subscript value for an additional 0.02 for lithium amount comprised in a Noguchi modified Watanabe spinel composition, so that the subscripts of the metals all add to 2.0 as suggested by Noguchi, by lowering the Mn amount in a Noguchi formulation, as also suggested by Noguchi, to provide a Noguchi modified Watanabe spinel composition of Li1.02  Ni 0.5 Mn 1.36  Ti 0.1 Mg 0.02 O4.    
Further as to Claim 4:
Such Li 1.02 Ni 0.5 Mn 1.36 Ti 0.1 Mg 0.02 O4 formula has an implicit  value of  = 0. 

Regarding Claim 6, modified Watanabe discloses the limitations set forth above.
Watanabe discloses sulfur content is 109 ppm or less and thus is less than 300 ppm for formulations with no more than 651 total impurity content (Watanabe Table 1-2) which converts to less than 0.05 percent; the Watanabe measured amount is comparable to that claimed of 300 ppm because the amounts are in the same units.   However, Watanabe does not disclose employing an atomic inductively coupled plasma ICP emission spectroscopy measurement to determine the amount.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a Watanabe analyzer to determine the amount of S to be less than 0.20 % that is within the S amount claimed determined by an atomic absorption spectrometry measurement. 
Regarding Claim 7, modified Watanabe discloses the limitations set forth above.
Although Watanabe does not disclose employing an atomic absorption spectroscopy measurement to determine the amount of Na content, Watanabe discloses K content is 109 ppm or less and thus is less than 300 ppm for formulations with no more than 651 total impurity content (Watanabe Table 1-2); the Watanabe measured 109 ppm amount is comparable to that claimed of 300 ppm because the amounts are in the same units.  
In this case, because the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a Watanabe analyzer to determine the amount of Na to be less than 300 ppm that is within the Na amount claimed determined by an atomic absorption spectrometry measurement. 

Regarding Claim 8, modified Watanabe discloses the limitations set forth above.
Although Watanabe does not disclose employing an atomic absorption spectroscopy measurement to determine the amount of K content, because no potassium is added, the formula composition would be expected by one of ordinary skill in the art to comprise no potassium. 
In this case, because the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.
It would have been obvious to one of ordinary skill in the art at the time of the invention found the amount of K to be less than 200 ppm that is within the K amount claimed determined by an atomic absorption spectrometry measurement because no K is added to the Watanabe composition. 

Regarding Claim 9, modified Watanabe discloses the limitations set forth above.
Although Watanabe does not disclose employing an inductively coupled plasma ICP emission spectroscopy measurement to determine the amount of Ca content, because no calcium is added, the formula composition would be expected by one of ordinary skill in the art to comprise no calcium—which is less than 160 ppm.
It would have been obvious to one of ordinary skill in the art at the time of the invention found the amount of Ca content to be less than 160 ppm found by an inductively coupled plasma ICP emission spectroscopy measurement because no Ca is added to the Watanabe composition. 

Regarding Claim 10, modified Watanabe discloses the limitations set forth above. Watanabe discloses the Surface area for all materials is 0.1 m2/g or more and 2.0 m2/g or less (Table 1-2).
Regarding Claim 11, modified Watanabe discloses the limitations set forth above. Watanabe discloses the d50 particle size for all materials is between 4 and 25 mm (Table 1-2).
Regarding Claim 12, modified Watanabe discloses the limitations set forth above. Watanabe discloses the tap density for all materials is greater than 0.9 g/cm3 (g/mL) (Table 1-2).
Regarding Claim 13, modified Watanabe discloses the limitations set forth above.
Although Watanabe discloses calcining formulations between 900 and 1000ºC (Watanabe [0108]), Watanabe does not disclose a lattice strain is less than 0.12 %.
On the other hand, the instant claimed formulas for Claim 1 and Claim 2 are indicated to be calcined at a high temperature of 770ºC or more which encompasses the calcining temperature.  Because the material is treated at the same temperature, the lattice strain of Watanabe material would be expected to be 0.12% or less also. 
It would have been obvious to one of ordinary skill in the art at the time of the invention found the lattice strain of the Watanabe formulation to be less than 0.12% as the Watanabe formulation is calcined between 900-100ºC.

Regarding Claims 16 and 20, modified Watanabe discloses the limitations set forth above.
The Watanabe spinel material is disclosed as being made into a positive electrode material for a lithium secondary battery (Title and [0069]).


Claim(s) 14 and 15 are rejected under 35 U.S.C.103 as being obvious over either Watanabe et al. [Watanabe] (US 2014/0034872) as applied to Claim 1 above as evidenced by Duan et al. [Duan] (Ceramics International vol 47 2021 pp 32025-32032) OR are rejected under 35 U.S.C.103 as being obvious over Watanabe et al. [Watanabe] (US 2014/0034872) in view of Noguchi et al. [Noguchi] (US 2014/0034872) as evidenced by Duan et al. [Duan] (Ceramics International vol 47 2021 pp 32025-32032).  
Regarding Claim 14, Watanabe or modified Watanabe discloses the limitations set forth above.  Although Watanabe discloses a composition genus material with purified spinel composites is subject to a Rigaku Smart Lab X-ray diffraction analyzer (Formula I [0143]-[0144], [0270], [0301]), and although such purified spinel composite provides a  peak present in the range of 14-16.5 at 2Θ (Figure 4-1 [0081], [0282]-[0284]), Watanabe does not specifically disclose an X-ray diffractometer powder pattern measured using CuK1 x-rays, with a peak present in the range of 14-16.5 at 2Θ for a Species A material of Claims 1-2.
However, it is known in the art that a Rigaku Smart Lab X-ray diffraction analyzer operates with CuK1 radiation as evidenced by Duan (p 32026 section 2.3).  Further, Watanabe does disclose an X-ray diffractometer powder pattern (comprised of particles [0301]) for a purified spinel having a peak present in the range of 14-16.5 at 2Θ, (Figure 4-1 [0094]-[0095], [0113], [0283]-[0284]).
As such, because the Formula I material produced by Watanabe provides for an X-ray diffractometer that operates on CuK1 radiation and produces an X-ray diffractometer powder pattern for Formula 1 genus material, in Watanabe’s Figure 4-1, having a peak present in the range of 14-16.5 at 2Θ, it would be expected by one of ordinary skill in the art that the Species A material, also being in the Watanabe genus, would also  be expected to produce a CuK1 radiation X-ray diffractometer powder pattern with a peak present in the range of 14-16.5 at 2Θ as suggested by Watanabe.
In this case, because the reference discloses all the limitations of a claim except a property or function, and the Examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § § 2112- 2112.02.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a CuK1 radiation to produce an X-ray diffractometer powder pattern for the claimed formula genus material to provide a peak in the range of 14-16.5 at 2Θ as suggested by Watanabe. 
Further Regarding Claim 15: 
Examiner Note:  The prior art of Watanabe comprises x-ray diffraction pattern peaks compared according to an intensity scale (see Figures 1-1 and 1-2, 4-1 and 4-2 left vertical axis; see also [0126]).  As such, the x-ray diffraction patterns of Watanabe are considered to have a scale because the intensity scale provides a measure of relative height for comparing peak heights and thus implicitly provides a measurement scale for making peak height intensity comparisons. 
Because Watanabe’s Figure 4-1 shows peak heights above the lowest background level occurring for the x-ray diffraction trace or line of the Watanabe Figure 4.1 (Figure 4-1 and [0081], [0200]), the  intensity of the peak that is the highest in the peaks present in a range of 14.0 to 16.5° at 2Θ with respect to a peak intensity of the peak that is the highest in the peaks present in a range of 18 to 19° at 2Θ, is more than the 0.05%--a value that is approximated by a ratio of the height 4.0 to 16.5° at 2Θ to the 100 percent height of 18 to 19° at 2Θ peak height--of the of an implicit 18 to 19° at 2Θ 100% peak height scale as would be expected by one of ordinary skill in the art because the location of 14.0 to 16.5°peaks at 2Θ have a height above a background (BG) line which is in accord with the method of instant Specification that is based upon relative peak heights above a background (see instant Specification [0098] and see AREA A above).

Claim(s) 22-23 is/are rejected under 35 U.S.C.103 as being obvious over either Watanabe et al. [Watanabe] (US 2014/0034872) as applied to Claims 1-2 above in further view of Kojima et al. [Kojima] (JP 2001-176557 with Google English machine translation).OR as rejected under 35 U.S.C.103 as being obvious over Watanabe et al. [Watanabe] (US 2014/0034872) in view of Noguchi et al. [Noguchi] (US 2014/0034872), as applied to Claims 1-2 above, in further view of Kojima et al. [Kojima] (JP 2001-176557 with Google English machine translation).

Regarding Claims 22-23, modified Watanabe discloses the limitations set forth above.  However, Watanabe does not specifically disclose whether in the general formula, 0.20 < b+z+ for the Watanabe composition, while also not disclosing employment of Nb in the composition where Nb is an element of instant Claims 1-2 general formula.
On the other hand, the analogous art of Kojima teaches of formulating spinel based, lithium manganese composite oxides and further suggests substituting an amount of Nb for Mn to employ a water-based binder for making a composition already comprised with one or more of Cr, Co, Ni, Ti, Mg and Fe (Kojima [0011]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have substituted an amount of Nb for Mn in the Watanabe composition in order to employ a Kojima-taught, water-based binder  for a composition for making a modified Watanabe composition with a reasonable expectation of success.  

Although Kojima does not specifically disclose an amount of Nb to be substituted for Mn, Kojima suggests substitutions for Mn, that include Nb (Kojima [0011]) be in an amount of  Mn substitution in amounts range between 0.01 and up to 1 (Kojima page 3 lines 12-15).  
Thus: in the case for 35 USC Rejections regarding Watanabe:
Because the amount of Watanabe nickel is to be 40-60 mole percent (y = 0.40-0.60, Watanabe [0143]), and the other combined metals of the Watanabe formula being of z= 0 to 0.2 or 20 mole percent Watanabe (Watanabe [0143]), with a value for  being zero, a resulting value range for Mn is 2-y-z- is 1.2 to1.6 and less than 1.7, an amount of Kojima Nb that allows for the claimed range within the range of 0.01 to 1.0 also applies to being of a M element of instant Claim 1 and Claim 2 where the amount of  is greater than zero.   
As such, any additional substation of Mn, to enable use with a water-soluble binder, from a minimum of 0.01 to a maximum of 1 (Kojima page 3 lines 12-15 and [0011]), implicitly provides for the limitations of 0.20 < b+z+ in the general formula when the  is in the range from 0.01 to 1.0 .
It would have been further obvious to one of ordinary skill in the art at the time of the invention filling to have further substituted Nb for Mn as taught by Kojima to provide a lithium manganese composite oxide battery material that is made with a water-soluble binder in a Kojima suggested amount of 0.01 for the Watanabe with a reasonable which further implicitly provides a Claim 1 general formula limitation of 0.20 < b + z + . 

In the case for 35 USC Rejections regarding Watanabe in view of Noguchi:
Because Noguchi teaches of Li Ni 0.5 Mn 1.38  Ti 0.1 Mg 0.02 O4 which provides for a discharge per mass of active material of 618 Wh/kg ([0082], Table 5).b is 0.1 and z is 0.1, for Mg and Ti respectively, 0.1, any additional substation of Mn, to enable use with a water soluble binder, from 0.01 to 1 (Kojima page 3 lines 12-15 and [0011]), implicitly provides for the limitations of 0.20 < b+z+ in the general formula.,
It would have been further obvious to one of ordinary skill in the art at the time of the invention filling to have further substituted Nb for Mn as taught by Kojima to provide a lithium manganese composite oxide battery material that is made with a water-soluble binder in a Kojima suggested amount of 0.01 for Noguchi-modified Watanabe with a reasonable which further implicitly provides a Claim 2 general formula limitation of 0.20 < b + z + . 

Response to Arguments
Applicant's arguments filed 06 April 2022 and 28 March 2022 have been fully considered but they are not persuasive.  
However, 35 USC 112 (B) rejection of Claim 15 has been withdrawn. 
Although Applicant argues regarding new Claim 21 {April 6 2022 page 6 of 7}, the rejections above for Claim 21 are provided as necessitated by amendment. 
Applicant argues regarding 35 USC 102 Rejections {28 March 2022 pages 9-10 of 12}:  That the spinel formula of Claims 1-2 only overlaps that of the claimed formula when a = 0 and Claim 1-2 formula requires 0 < a.
In response, Watanabe discloses x, which corresponds to the subscript “a” in the general formula for Claims 1-2, is disclosed as being in the range of -0.05 < x < 0.15 (Watanabe [0143]).  The value of x is in the range of for “a” overlaps the claimed range of 0< a from  just above 0 to 0 0.15.
Applicant further argues {pages 10-11 of 12}:  That the Watanabe diffraction patter for Watanabe Figure 4-1 is for an intermediate Mn/Ni composite oxide mixed with lithium carbonate in example 4-9 for produce the Li/Mn/Ni/ oxide particles and as such, the x-ray diffraction pattern of Figure 4-1 does not have Lithium.
In response, in accord with the preponderance of the evidence, lithium would be expected by one of ordinary skill in the art to diffuse into the base spinel structure of Figure 4-1 as Watanabe does not require showing any difference between the Example 4-1 and Example 4-9; both Example 4-1 and Example 4-9 are respectively calcined at 950 and 900ºC—where lithium carbonate would be expected to decomposed--and both 4-1 and 4-9 material are disclosed by Watanabe as having a spinel structure (Watanabe [0283]-[0284], [0306] and Figure 4-1).
Applicant further argues {page 10 of 12}:  That Duan is not cure deficiencies of Watanabe and is not prior art due to its publication date. 
In response, Duan is an evidentiary reference employed to indicate (Duan p 32026 section 2.3) that it is well known in the art that the Watanabe, Rigaku Smart Lab X-ray diffraction analyzer operates with CuK1 radiation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRESO/Examiner, Art Unit 1722              

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722